Per Curiam.

These are actions in mandamus originating in this court. Belators seek to compel the respondent board of elections to place their names on the ballot as candidates for the office of member of the Bepublican County Central Committee at an election to be held on May 7, 1968. The respondent board of elections found certain part-petitions of the relators to be invalid and refused to certify relators’ names as candidates for office and refused to order their names printed on the ballot.
Bespondents filed demurrers to the petitions in mandamus on the ground of laches. The demurrers are well taken. No later than February 17, 1968 (the final date for protests), both relators knew of respondents’ refusal to certify their candidacies. On February 22,1968, the official forms of the ballot were certified by the board of elections. Instead of promptly seeking the judicial relief to which they claim to be entitled, relators delayed until April 15, 1968, before bringing any action in any court, at which time relators brought the instant actions in this court.
*130Having unjustifiably delayed seeking judicial review of their claims until three weeks before the primary election, relators’ laches are fatal to their causes. State, ex rel. Friedlander, v. Myers (1934), 128 Ohio St. 568, 192 N. E. 737; 35 Ohio Jurisprudence 2d 289, Section 40.

Writs denied.

Taft, O. J., Zimmerman, Matthias, O’Neill, Herbert, SchNeidee and Brown, JJ., concur.